Citation Nr: 1730687	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO. 08-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial compensable disability rating for right ear hearing loss.

2. Entitlement to an initial compensable disability rating for cholesteatoma of the right ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986; March 2003 to April 2004; and October 2004 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. Jurisdiction over the appeal now lies with the RO in Baltimore, Maryland.

In September 2010, the Veteran requested a videoconference hearing, which was scheduled for June 2012. The Veteran did not appear for the scheduled hearing, and provided no reason for missing the hearing. Therefore, the Veteran's request for a hearing is considered withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. VA audiometric testing in April 2007 revealed a 48 decibel puretone threshold average in the right ear and a 10 decibel puretone threshold average in the left ear. Speech discrimination was measured at 96 percent in the right ear and 100 in the left ear.

2. VA audiometric testing in March 2011 revealed a 62 decibel puretone threshold average in the right ear and a 19 decibel puretone threshold average in the left ear. Speech discrimination was measured at 100 percent in both ears.

3. Throughout the entire rating period, the Veteran's right ear cholesteatoma did not present with symptoms of active suppuration or aural polyps. 


CONCLUSION OF LAW

1. The criteria for an initial compensable rating for right ear hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for an initial compensable rating for right ear cholesteatoma have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6200 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

This appeal stems from a granted service connection claim. In Dingess/Hartman v. Nicholson, 19 Vet App 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date. Notifying the claimant of what evidence is necessary to substantiate the claim under 38 USCA § 5103(a) requires notice of these five elements. See id at 486, Quartuccio, 16 Vet App at 187. However in Goodwin v Peake, 22 Vet App 128, 136 (2008), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been proven and thus section 5103 a notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.

Prior to the initial rating decision, an April 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the
Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence on his behalf. Therefore, the duty to notify has been satisfied. See id. 

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The April 2007 and May 2016 VA examiners performed in-person audiological examinations and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim. 

The claim was remanded in November 2012 in order to retrieve the Veteran's treatment records and service department Medical Evaluation Board records. The Veteran's records were retrieved and the RO readjudicated the claim. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 


Increased Ratings 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Increased Rating for Right Ear Hearing Loss

The Veteran contends that his hearing loss results in difficulty understanding other people speak. The Veteran's right ear hearing loss is currently rated as non-compensable. See 38 C.F.R. § 4.85. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing. Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86 , which relate to exceptional patterns of hearing impairment. The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. 
§ 4.85(d).

Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. § 4.85 (e). Where impaired hearing is service-connected only in one ear, the non-service-connected ear will be assigned a Roman numeral designation of I. 38 C.F.R. § 4.85 (f); see also 38 C.F.R. § 3.383. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321 (b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations. Id. 

Upon VA audiological examination in April 2007, the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
35
85
LEFT
10
5
5
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.

These audiometric findings, as applied to Table VI, yield a Roman numeral designation of I for the right ear. The Roman numeral designation for the right ear (I) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes.

Upon audiological examination in April 2007, the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
70
LEFT
15
5
0
15
25

These audiometric findings, as applied to Table VIa, yield a Roman numeral designation of I for the right ear. The Roman numeral designation for the right ear (I) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. 

Upon VA audiological examination in March 2011, the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
35
90
95
LEFT
20
15
20
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right and left ears.

These audiometric findings, as applied to Table VI, yield a Roman numeral designation of II for the right ear. The Roman numeral designation for the right ear (II) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. 


Upon VA audiological examination in May 2016, the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
45
50
80
LEFT
15
10
15
20
25

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 94 in the left ear.

These audiometric findings, as applied to Table VI, yield a Roman numeral designation of III for the right ear. The Roman numeral designation for the right ear (III) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding other people. However, disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. at 349. Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record. Here, mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating.

The preponderance of the evidence is against a finding of entitlement to a compensable disability rating for right ear hearing loss. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Increased Rating for Right Ear Cholesteatoma

The Veteran contends his right ear cholesteatoma is more severe than is currently contemplated by his disability rating. The Veteran's right ear cholesteatoma is currently rated as non-compensable. See 38 C.F.R. § 4.87. 

Diagnostic Code 6200 evaluates chronic suppurative otitis media, mastoiditis, and/or cholesteatoma, and provides a 10 percent rating during suppuration or with aural polyps. 38 C.F.R. § 4.87, Diagnostic Code 6200. A Note following this diagnostic code directs separate evaluation for manifestations such as hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis or bone loss of skull. 38 C.F.R. § 4.87, Diagnostic Code 6200, Note.

There is no evidence of suppuration or aural polyps since the effective date of the grant of service connection. Upon VA examination in May 2016, the examiner noted the Veteran showed no signs or symptoms attributable to cholesteatoma. The examiner also noted the Veteran did not have a benign neoplasm of the ear, causing any impairment of function. The examiner also noted the Veteran's external ear, ear canal, and tympanic membrane were normal. 

The Veteran reported experiencing intermittent drainage approximately three times a month. However, there is no objective medical evidence corroborating this contention. In considering the appropriate disability rating, the Board has also considered the Veteran's statements regarding his noncompensable rating for right ear cholesteatoma. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his cholesteatoma according to the appropriate diagnostic codes. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Additionally, the Board does not find that any other ear disease diagnostic code would be more appropriate for rating the Veteran's service-connected cholesteatoma.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

An initial compensable disability rating for right ear hearing loss is denied.

An initial compensable disability rating for cholesteatoma of the right ear is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


